KEY, C. J.
In this suit the plaintiff recovered a judgment against the defendant for $500, mainly on account of personal injuries. The plaintiff went to Elm Mott, a small station on the defendant’s road, 'for the purpose of taking passage to Waco. The train was about two hours late, and, while the plaintiff was in the waiting room at the station, several boys entered the room and engaged in a scuffle, during the progress of which one of the boys fell or was thrown against the plaintiff, and in some way one of his legs caught around her leg, and caused what the testimony tended to show serious injury to her ankle. The testimony shows that there was no ticket agent or other employ^ of the defendant at the station during the, time in question, and it is not denied that defendant was guilty of negligence in that respect. It also tends to show that on previous occasions the defendant’s agent in charge of the station had driven boys out of the waiting room, and not permitted them to scuffle or loiter therein. It further tends to show that the waiting room in question was small.
The plaintiff testified, in part, as follows: “My name is Maria Smith, and I am the plaintiff in this case. I am suing the railroad company. The accident happened to me in the depot in Elm Mott, Tex. I was there in the waiting room to take the train to Waco that night. I did take the train to 'Waco. The boys were pulling and scuffling there in the waiting room that night. They camfe from between — from up toward Mr. Christian’s store. They were shooting Roman candles out there and having their fun. One of the boys finally came to the depot and two or three of the other boys came to the door, and tried to get him to come on the outside. He would not go, and finally they caught hold of him and began to pull him. I moved then from the first seat to the second seat'because I was afraid of them boys. The boys pulled at him and he jerked back, and his leg caught around my leg, and they hurt my foot. I said to them, ‘You have broke my leg. You have hurt me.’ When I told them this, they run off and o.ut of the waiting room. These boys had been around the depot for a good while before I got hurt. They had been most of the time on the outside.” Another witness testified as follows: “My name is Doc Sexton, and I was at the Elm Mott railway station on the night Maria was hurt. The reason that I was there was that Maria asked me to come down to the depot and stay with her until the train came. Yes, sir; I saw the accident. We had not been in the depot but a little bit, just a minute or so, and one of these boys was at the door. The others were on the outside. He would shut the door. Then maybe he would open it and run out, and then run back in and close the door. It seemed as if they were trying to get him to come on the outside. Finally two of them came and got hold of him. They began scuffling with him, and then two more came and they got him and were scuffling with him to try to get him on the outside. While they were scuffling there, this boy fell up against her, and crippled her up. They also broke all to pieces *696the basket that she had her things in. I did not see an agent there. There was no agent there.”
The main point urged in appellant’s brief is the proposition that its negligence in not having a ticket agent or some other person in charge of the station was not the proximate cause of appellee’s injury. In other words, the contention is that appellant could not anticipate that as a result of its failure to have some one in charge of its station and waiting room on the night in question a crowd of hoys would engage in a scuffle therein, and thereby inflict personal injuries upon some one waiting there to take passage on appellant’s train; and, among other cases cited, counsel for appellant lay stress upon Prokop v. G., C. & S. F. Ry. Co., 34 Tex. Civ. App. 520, 79 S. W. 101, decided by the Court of Civil Appeals at Galveston. Without expressing any opinion as to the correctness of that decision, we hold that the two cases are not entirely analogous. In the case at bar it was shown that the waiting room was small; that before the injury was inflicted the boys were engaged in such con-duct as might have put a reasonably prudent person in charge of the premises upon notice that, if such conduct was continued, injury might result to the plaintiff. We think this case is more analogous to St. Louis, etc., Ry. Co. v. Hatch, 116 Tenn. 580, 94 S. W. 671, in which the Supreme Court of Tennessee held that the railroad company was liable to a lady passenger who was insulted by intruders upon the train.
The other questions presented in appellant’s brief have received consideration, and our conclusion is that no reversible error is shown.
Judgment affirmed.